 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5                                        AT TACOMA

 6   FRASER ROTCHFORD,
                                                               Case No. C19-360 RJB-TLF
 7                              Plaintiff,
            v.                                                 REPORT AND RECOMMENDATION
 8
     DISCOVERY BEHAVIORAL HEALTH,                              Noted for July 17, 2019
 9
                                Defendants.
10

11          Plaintiff Fraser Rotchford filed a civil rights complaint with this Court on May 22, 2019.

12   Plaintiff is proceeding pro se and in forma pauperis in this matter, which has been referred to the

13   undersigned Magistrate Judge. Mathews, Sec’y of H.E.W. v. Weber, 423 U.S. 261 (1976); 28

14   U.S.C. § 636(b)(1)(B); Local Rule MJR 4(a)(4). The Court declined to serve the complaint

15   because it contained numerous deficiencies. The Court ordered that he either amend his

16   complaint or show cause as to why it should not be dismissed for failure to make a claim, giving

17   plaintiff until June 21, 2019, to correct the deficiencies in his complaint. Dkt. 10. Plaintiff was

18   further advised that if the amended complaint was not filed or if it failed to adequately address

19   the deficiencies identified by the Court, the undersigned would recommend dismissal of this

20   action under 28 U.S.C. § 1915, as frivolous or for failure to state a claim, and the dismissal

21   would count as a “strike” under 28 U.S.C. § 1915(g). Id. To date, plaintiff has not amended his

22   complaint or otherwise responded to the Court’s order. For reasons set forth below, plaintiff’s

23   complaint remains fatally deficient.

24

25

     REPORT AND RECOMMENDATION - 1
 1          Accordingly, the undersigned recommends that the Court dismiss this action without

 2   prejudice prior to service for failure to state a claim upon which relief may be granted.

 3   Alternatively, if the Court declines to adopt the above recommendation, the undersigned

 4   recommends the action be dismissed without prejudice based on plaintiff’s failure to comply

 5   with a court order and prosecute his case. See Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.

 6   1992), as amended (May 22, 1992) (“[T]he district court may dismiss an action for failure to

 7   comply with any order of the court.”)

 8                                             I.     DISCUSSION

 9          The Court must dismiss the complaint of a prisoner proceeding in forma pauperis “at any

10   time if the [C]ourt determines” that the action: (a) “is frivolous or malicious”; (b) “fails to state a

11   claim on which relief may be granted”’ or (c) “seeks monetary relief against a defendant who is

12   immune from such relief.” 28 U.S.C. § 1915(e)(2); 28 U.S.C. § 1915A(a), (b). A complaint is

13   frivolous when it has no arguable basis in law or fact. Franklin v. Murphy, 745 F.3d 1221, 1228

14   (9th Cir. 1984).

15          Before the Court may dismiss the complaint as frivolous or for failure to state a claim,

16   though, it “must provide the [prisoner] with notice of the deficiencies of his or her complaint and

17   an opportunity to amend the complaint prior to dismissal.” McGuckin v. Smith, 974 F.2d 1050,

18   1055 (9th Cir. 1992); see also Sparling v. Hoffman Construction, Co., Inc., 864 F.2d 635, 638

19   (9th Cir. 1988); Noll v. Carlson, 809 F.2d 1446, 1449 (9th Cir. 1987). On the other hand, leave to

20   amend need not be granted “where the amendment would be futile or where the amended

21   complaint would be subject to dismissal.” Saul v. United States, 928 F.2d 829, 843 (9th Cir.

22   1991) (citing Reddy v. Litton Indus., Inc., 912 F.2d 291, 296 (9th Cir.1990); Moore v. Kayport

23   Package Express, Inc., 885 F.2d 531, 538 (9th Cir.1989)).

24

25

     REPORT AND RECOMMENDATION - 2
 1          To state a claim under 42 U.S.C. § 1983, a complaint must allege: (1) the conduct

 2   complained of was committed by a person acting under color of state law, and (2) the conduct

 3   deprived a person of a right, privilege, or immunity secured by the Constitution or laws of the

 4   United States. Parratt v. Taylor, 451 U.S. 527, 535 (1981), overruled on other grounds, Daniels

 5   v. Williams, 474 U.S. 327 (1986). Section 1983 is the appropriate avenue to remedy an alleged

 6   wrong only if both of these elements are present. Haygood v. Younger, 769 F.2d 1350, 1354 (9th

 7   Cir. 1985).

 8          The Court identified several deficiencies in plaintiff’s complaint and provided him an

 9   opportunity to cure those deficiencies as described below. Dkt. 10.

10          A. Failure to State a Claim

11          To determine whether a private actor acts under color of state law for § 1983 purposes,

12   the Court looks to whether the conduct causing the alleged deprivation of federal rights is “fairly

13   attributable” to the state. Price, 939 F.2d at 707–08. Conduct may be fairly attributable to the

14   state where (1) it results from a governmental policy and (2) the defendant is someone who fairly

15   may be said to be a governmental actor. Sutton v. Providence St. Joseph Med. Ctr., 192 F.3d 826,

16   835 (9th Cir. 1999). A private actor may be considered a governmental actor if the private actor

17   conspires with a state actor or is jointly engaged with a state actor when undertaking a prohibited

18   action. Tower v. Glover, 467 U.S. 914, 920 (1984). Receiving federal funding and being required

19   to follow certain federal regulations does not turn a private entity into a government actor. See

20   Witmer v. Greater Lakes Mental Healthcare, No. C15-5039 BHS, 2016 WL 1161689, at *3

21   (W.D. Wash. 2016) (unpublished).

22          In his complaint, Plaintiff has not alleged facts from which it may be fairly determined

23   that Discovery Behavioral Health was acting under color of state law. While plaintiff refers to

24

25

     REPORT AND RECOMMENDATION - 3
 1   the organization as an “agency,” defendant appears to be not a state actor but a private business

 2   that provides counseling services to jail inmates. Dkt. 9-1, p. 3. In addition, plaintiff makes no

 3   allegations that defendant conspired or acted in concert with a state actor.

 4          Furthermore, plaintiff names only Discovery Behavioral Health as a defendant. Dkt. 1-1,

 5   p. 2. From the facts alleged, it appears that defendant is a private company that provides

 6   counseling to some inmates at Jefferson County Jail. Dkt. 1-1, p. 3. As noted above, plaintiff

 7   fails to set forth facts to show defendant was acting under color of state law at the time of the

 8   alleged harm.

 9           Plaintiff appears to allege that defendant as an entity, or individuals who were working

10   for the defendant, denied him treatment after he had been “the target of abuse at the jail in 2018.”

11   Id. at pp. 3-4. However, plaintiff has not identified specific acts and omissions of individuals

12   who work for the defendant entity. And he has not named such individuals as defendants. See

13   Castro v. City of Los Angeles, 833 F.3d 1060, 1067-1072, 1073-78 (9th Cir. 2016) (en banc). In

14   seeking to hold the entity liable, he has not alleged a policy, pattern, or practice causing a

15   violation of his constitutional or statutory rights. Los Angeles Ct., Cal. v. Humphries, 562 U.S.

16   29, 34 (2010). He has not identified specific dates when individuals committed their acts or

17   omissions or when he was harmed by a policy, pattern, or practice of the entity. And he has not

18   satisfied the requirement that he establish causation—by showing that the acts or omissions of

19   individual defendants, or the policies, practices, or customs of an entity such as a municipality,

20   caused a constitutional deprivation. Castro v. City of Los Angeles, 833 F.3d 1060, 1075.

21          Liberally construing the complaint, plaintiff does not allege specific facts that, if true,

22   would demonstrate a violation of any federal constitutional or statutory right. Accordingly,

23   plaintiff has not stated a claim against the defendant under § 1983.

24

25

     REPORT AND RECOMMENDATION - 4
 1           B. Failure to Amend

 2           Plaintiff was advised that his complaint, as written, fails to comply with the requirements

 3   of Rule 8. Dkt. 10. Plaintiff’s complaint form (Dkt. 9-1, 7) fails to give this Court any specifics

 4   about the factual basis for any of his claims – instead, it contains numerous accusations and

 5   anecdotes—pertaining to individuals and entities who are not parties in this case—that have no

 6   apparent connection to facts that would support plaintiff’s claim. These digressions prevent the

 7   Court from assessing whether the complaint alleges facts that would show plaintiff is entitled to

 8   relief. Id.

 9           Plaintiff was advised that if he filed an amended complaint he should write out short,

10   plain statements telling the Court: (1) the constitutional right plaintiff believes was violated; (2)

11   the name of the person (defendant) who violated the right; (3) exactly what that person did or

12   failed to do; (4) how the action or inaction of that person is connected to the violation of

13   plaintiff’s constitutional rights; and (5) what specific injury plaintiff suffered because of that

14   person’s conduct. See id.; Rizzo v. Goode, 423 U.S. 362, 371–72 (1976).

15           Plaintiff was advised that he must repeat this process for each person he names as a

16   defendant. Dkt. 9. Plaintiff was further advised that if he failed to affirmatively link the conduct

17   of each named defendant with the specific injury suffered by plaintiff, the claim against that

18   defendant will be dismissed for failure to state a claim. Id.

19                                            II.     CONCLUSION

20           Because plaintiff already has been granted the opportunity to state a viable constitutional

21   claim by filing an amended complaint – but plaintiff has failed to amend his complaint, respond

22   to the Court, or otherwise prosecute his claim– dismissal of this action is for failure to state a

23   claim under 42 U.S.C. § 1983 is proper.

24

25

     REPORT AND RECOMMENDATION - 5
 1          The parties have fourteen (14) days from service of this Report and Recommendation to

 2   file written objections thereto. 28 U.S.C. § 636(b)(1); Federal Rule of Civil Procedure (FRCP)

 3   72(b); see also FRC P 6. Failure to file objections will result in a waiver of those objections for

 4   purposes of appeal. Thomas v. Arn, 474 U.S. 140 (1985). Accommodating the time limit imposed

 5   by Fed. R. Civ. P. 72(b), the Clerk is directed set this matter for consideration on July 17, 2019,

 6   as noted in the caption.

 7          Dated this 3rd day of July, 2019.

 8

 9

10                                                         A
                                                           Theresa L. Fricke
11                                                         United States Magistrate Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25

     REPORT AND RECOMMENDATION - 6
